Citation Nr: 1103895	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  07-03 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for voiding dysfunction, to 
include as secondary to herbicide exposure and/or service-
connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to January 
1954, August 1958 to August 1964, and from September 1964 to May 
1976.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) above.  

In August 2008, the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing.  A transcript of 
the hearing is associated with the claims file.  Thereafter, in 
April 2009, the Board remanded this claim for additional 
evidentiary development to be conducted.  All requested 
development has been completed and the claim has been returned to 
the Board for adjudication.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (The Board is obligated by law to ensure that the 
RO complies with its directives).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The most competent, credible, and probative evidence of record 
raises a reasonable doubt as to whether the Veteran's current 
voiding dysfunction is aggravated by, proximately due to, or the 
result of service-connected disability.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the Board 
concludes that the Veteran's current voiding dysfunction is 
secondary to service-connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §  3.310 (2006); 38 C.F.R. 
§ 3.102, (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision by way of a letters sent to the Veteran 
in May 2009 and May 2010 that fully addressed all required notice 
elements.  The letters informed the Veteran of what evidence was 
required to substantiate a service connection and secondary 
service connection claim, as well as the Veteran's and VA's 
respective duties for obtaining evidence.  The letter also 
informed the Veteran of how disability ratings and effective 
dates are assigned.  See Dingess, supra.  Thus, the Board 
concludes that all required notice has been given to the Veteran.  

Although the notice letter was not sent before the initial agency 
of original jurisdiction (AOJ) decision in this matter, the Board 
finds that this error was not prejudicial to the Veteran because 
the actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Throughout 
the pendency of the claim and appeal, the Veteran was advised of 
his opportunities to submit additional evidence, including by way 
of notice letters sent to the Veteran in June 2005 and August 
2006, and a statement of the case (SOC) issued in January 2007, 
which provided him with an additional 60 days to submit more 
evidence.  The Veteran also presented his arguments and 
assertions at the August 2008 Travel Board hearing and, thus, the 
Board finds the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim and given ample time to respond.  The Board also notes that 
the AOJ also readjudicated the case by way of a supplemental SOC 
issued in June 2010 after notice was provided.  For these 
reasons, it is not prejudicial to the Veteran for the Board to 
proceed to finally decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of this claim.  The RO has obtained VA 
outpatient treatment records dated from 2004 to 2007, as well as 
treatment records and medical statements from private physicians 
who have treated the Veteran for voiding dysfunction since 
service.  Significantly, it appears that all obtainable evidence 
identified by the Veteran relative to his claim has been obtained 
and associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  The Veteran was also afforded VA 
examinations in August 2005 and April 2010, and he was given an 
opportunity to set forth his contentions at the hearing before 
the undersigned in August 2008.  The April 2010 VA examination in 
particular is found to be adequate for adjudication purposes. The 
examiner reviewed the Veteran's medical history, recorded 
pertinent examination findings, and provided conclusions with 
supportive rationale.  The Board finds this VA examination report 
is especially probative.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  It is therefore the Board's conclusion that no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of this claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran is seeking entitlement to service connection for 
voiding problems, which he has described as including urinary 
frequency and urgency, weak stream, leakage, and nocturia.  His 
primary contention is that his current voiding problems are a 
result of his exposure to herbicides during military service, but 
he has also asserted that he believes his voiding problems are 
secondary to his service-connected diabetes mellitus disability.  

In general, service connection may be granted if the evidence 
establishes that a veteran's claimed disability was incurred or 
aggravated during active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  

Service connection is also warranted for a disability which is 
aggravated by, proximately due to, or the result of a service-
connected disease or injury.  See 38 C.F.R. § 3.310 (2010); Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc).  

During the pendency of this appeal, VA amended its regulation 
pertaining to secondary service connection, effective from 
October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (now codified 
at 38 C.F.R. § 3.310).  The new regulation appears to place 
additional evidentiary burdens on claimants seeking service 
connection based on aggravation, specifically, in terms of 
establishing a baseline level of disability for the non-service-
connected condition prior to the aggravation.  Because the new 
law appears more restrictive than the old, and because the 
appellant's appeal was already pending when the new provisions 
were promulgated, the Board will consider this appeal under the 
law in effect prior to October 10, 2006.  See, e.g., Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot 
be applied to pending claims if they have impermissibly 
retroactive effects).

In addition to the foregoing, the law provides a presumption of 
service connection for certain diseases that are associated with 
exposure to herbicide agents and that become manifest within a 
specified time period in a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on May 7, 
1975, even if there is no record of evidence of such disease 
during the period of service.  See 38 U.S.C.A. § 1116 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.307(a)(6).  

The law provides that a "veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such service 
to an herbicide agent . . . unless there is affirmative evidence 
to establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f).

If a veteran was exposed to an herbicide agent during active 
service, presumptive service connection is warranted for the 
following disorders: AL amyloidosis; chloracne or other acneform 
disease consistent with chloracne; Type II diabetes; Hodgkin's 
disease; ischemic heart disease (including, but not limited to, 
acute, subacute, and old myocardial infarction, atherosclerotic 
cardiovascular disease, including coronary artery disease 
(including coronary spasm) and coronary bypass surgery, and 
stable, unstable, and Prinzmetal's angina); all chronic B-cell 
leukemias (including, but not limited to, hairy-cell leukemia and 
chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's 
lymphoma; Parkinson's disease; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea); and, 
soft-tissue sarcoma (other than ostrosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e), as 
amended, 75 Fed. Reg. 53,203 (August 31, 2010).  

Turning to the merits of this claim, review of the record reveals 
that, in January 1987, the Veteran sought treatment for right 
inguinal pain that had persisted for two weeks and was 
accompanied by urinary urgency, frequency, and dysuria.  The 
Veteran passed a renal stone and was treated with medication, 
which completely cleared his genitourinary symptoms.  See private 
treatment records dated January to February 1987.  Nevertheless, 
the evidence reflects that, in approximately 2005, the Veteran 
continued to suffer from and seek treatment for significant 
voiding problems, and his private physicians determined that he 
suffered from bladder outlet obstruction and detrusor 
hyperflexia, as well as mild benign prostatic hypertrophy (BPH).  
See private treatment records dated 2005 to 2009; see also 
December 2004 Agent Orange Registry examination report.  The 
evidence also reflects that the Veteran was diagnosed with 
diabetes mellitus in December 2004, for which service connection 
has been established.  See September 2005 Rating Decision.  

While the evidentiary record documents the Veteran's complaints 
and treatment for voiding dysfunction, the record also contains 
varied opinions regarding the etiology of the Veteran's voiding 
problems.  

In August 2005, the Veteran was afforded a VA examination to 
determine if he had any current disabilities, including voiding 
dysfunction, that are related to his military service and/or 
diabetes mellitus.  The August 2005 VA examiner reviewed the 
evidentiary record and noted the Veteran had been diagnosed with 
diabetes mellitus and BPH; however, after evaluating the Veteran, 
the VA examiner opined that the Veteran's voiding problem was not 
related to his diabetes mellitus but was, instead, related to his 
bladder outlet obstruction which was secondary to BPH.  

In December 2008, an independent VA physician who specializes in 
urology reviewed the evidentiary record to determine the etiology 
of the Veteran's current voiding problems.  However, after 
reviewing the record, the Urology Specialist was unable to 
determine whether the Veteran's voiding dysfunction is secondary 
to bladder outlet obstruction secondary to BPH, diabetes 
mellitus, psychogenic etiology, or a combination of the foregoing 
due to the lack of objective diagnostic evidence included in the 
record.  See December 2008 VHA Opinion.  

The August 2005 VA examination report is considered competent 
medical evidence; however, the medical opinion contained therein 
is afforded no probative value because it is not accompanied by a 
rationale or supporting analysis.  Indeed, the August 2005 VA 
examiner did not state what evidence supports his conclusion or 
provide an explanation for finding that the Veteran's current 
voiding problems were related to bladder outlet obstruction as 
opposed to his diabetes mellitus.  Therefore, the opinion 
provided by the August 2005 VA examiner is not considered 
credible and is afforded no probative value.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Likewise, while the 
statements provided by the VA Urology Specialist are considered 
competent medical evidence, the Specialist was unable to provide 
an opinion regarding the etiology of the Veteran's current 
voiding problems and, thus, his statement is not considered 
probative as to whether the Veteran's voiding problems are 
related to his military service.  

Nevertheless, in April 2010, the Veteran was afforded a VA 
Genitourinary examination wherein the examining physician 
reviewed the claims file and noted the Veteran's medical history 
as it pertains to his voiding dysfunction.  Specifically, the VA 
examiner noted the Veteran underwent resection of a bladder tumor 
in 1960, as well as a procedure on his prostate in 2008.  After 
evaluating the Veteran, the April 2010 VA examiner diagnosed the 
Veteran with transurethral resection of the prostate due to BPH 
and bladder outlet obstruction and post operative urinary 
leakage, among other unassociated disabilities.  The VA examiner 
noted that the Veteran's current voiding problem was associated 
with the diagnoses provided, opining that it is at least as 
likely as not that the Veteran's voiding problems, such as 
polyuria and nocturia, were aggravated by service-connected 
diabetes mellitus.  

In making this determination, the VA examiner noted that polyuria 
and nocturia are common symptoms in people with type II diabetes 
mellitus and are often symptoms that drive people to seek medical 
evaluation for what they feel is a bladder or kidney problem but 
is, in fact, diabetes mellitus.  The VA examiner noted that the 
Veteran takes medication for his heart problem (another service-
connected disability), which can also aggravate his polyuria and 
nocturia symptoms; however, he stated that to weigh how much of 
the Veteran's polyuria and nocturia are solely contributable to 
his type II diabetes mellitus is highly speculative due to 
multiple risk factors.  

The April 2010 VA opinion is considered the most competent, 
credible, and probative evidence of record that addresses the 
likelihood that the Veteran's current voiding problems are 
related to a service-connected disability.  Indeed, it appears 
that the April 2010 opinion is based on all relevant facts in 
this case, as the VA examiner reviewed the record and examined 
the Veteran prior to rendering his opinion, and the VA opinion is 
also supported by a complete rationale.  See Nieves-Rodriguez, 22 
Vet. App. at 295.  While the VA examiner was unable to determine 
how much of the Veteran's voiding problems are solely due to his 
diabetes mellitus/service-connected disability, the Board notes 
that, when it is not possible to separate the effects of a non-
service-connected condition, such as BPH, from those of a 
service-connected condition, such as diabetes mellitus, 
reasonable doubt should be resolved in the appellant's favor with 
regard to the question of whether certain signs and symptoms can 
be attributed to the service-connected condition.  See Mittleider 
v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102 
(2010).  

For the Veteran to be successful in his claim, he needs to show 
only that it is at least as likely as not that his current 
voiding problems are aggravated, the result of, or proximately 
due to service-connected diabetes mellitus/disability.  See 38 
U.S.C.A. § 5107 (West 2002).  Given the April 2010 VA opinion, 
the Board believes this standard has been met and that the 
preponderance of the evidence is not against the Veteran's claim, 
as the most competent, credible, and probative evidence of record 
raises a reasonable doubt as to the relationship between the 
Veteran's voiding dysfunction and service-connected disability.  
Therefore, without finding error in the RO's action, the Board 
will resolve all reasonable doubt in favor of the Veteran and 
conclude that service connection for voiding problems, as 
secondary to service-connected diabetes mellitus, is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).   

Because reasonable doubt has been resolved in favor of finding 
that the Veteran's current voiding dysfunction is secondary to 
service-connected disability, the Board need not discuss whether 
his voiding dysfunction is secondary to herbicide exposure.  


ORDER

Entitlement to service connection for voiding dysfunction, 
claimed as secondary to service-connected disability, is granted.  




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


